DETAILED ACTION
Status of Claims 
	This action is in response to the amendments to application No. 15/993788 filed on 4/22/2020. Claims 1-12 are pending and have been examined in this Office action. Claims 1, 11, and 12 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed 12/07/2020, with respect to claims 1 and 10-12 have been fully considered and are persuasive.  The claim objection of claims 1 and 10-12 has been withdrawn. 
	Applicant’s arguments, see page 9, line, filed 12/07/2020 have been fully considered but they are not persuasive. 
as well as eye position, of the vehicle occupant among various angle positions, from 90° to 270°. Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the disclosed invention to have established a first and second angle range for the vehicle’s first detection unit, where the second angle range is wider than the first angle range. Son discloses determining the driver’s eye position, which under broadest reasonable interpretation, is the driver’s line of sight, and can be seen in at least [¶ 0053] The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image.
	Applicant further argues that Son et al. is not related to automatic driving. However, Gulash discloses a system for operating a vehicle in an automatic driving mode [see at least ¶ 0078].	Applicant also argues that Son does not teach or suggest relating the technique of detecting direction of a user’s face with selecting an automatic driving mode. However, Gulash teaches a vehicle control system for operating a vehicle in various operational modes, with various degrees of autonomy, while Son teaches a system for detecting the direction of a user’s face. Therefore, it would have been obvious to one of ordinary skill in the art to modify Gulash and incorporate the teachings of Son to determine a vehicle operation mode based on the detected direction of a user’s face.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first detection unit”, “second detection unit”, “automatic driving control unit”, “switching control unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the Master Control Unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gulash et al. U.S. Pub. No. 2017/0110022 ("Gulash") in view of Son et al. U.S. Pub. No. 2013/0293456 ("Son").
Regarding claim 1 as best understood, Gulash discloses a vehicle control system comprising:
a first detection unit configured to detect an operation of a driving operation element by an occupant; (see at least [¶ 0053] The transition event detection module 135 can be configured to determine whether a transition event has occurred. A transition event may warrant potentially switching the current operational mode of the vehicle 100 to a different operational mode.)
an automatic driving control unit configured to execute an automatic driving; and (see at least [¶ 0078] The processor(s) 110 and/or the autonomous driving module(s) 120 can be operatively connected to communicate with the various vehicle systems 145 and/or individual components thereof. For example, returning to FIG. 1, the processor(s) 110 and/or the autonomous driving module(s) 120 can be in communication to send and/or receive information from the various vehicle systems 145 to control the movement, speed, maneuvering, heading, direction, etc. of vehicle 100.)
a switching control unit configured to switch an automatic driving mode executed by the automatic driving control unit to one of a plurality of automatic driving modes including (see at least [¶ 0017] The vehicle 100 can be configured to be switched between the various operational modes.)
a first automatic driving mode in which a predetermined task is requested for the occupant or a predetermined automation rate is provided and a second automatic driving transitioning from a first operational mode to a second operational mode that has a greater degree of manual involvement than the first operational mode.)
wherein the switching control unit: sets a condition in which the operation of the driving operation element is not detected by the first detection unit (see at least [Fig. 2, #210] Determining whether an operational mode transition event has occurred while the vehicle is operating in the first operational mode.)
sets a condition in which the operation of the driving operation element is not detected by the first detection unit (see at least [Fig. 2, #210] Determining whether an operational mode transition event has occurred while the vehicle is operating in the first operational mode.)
Gulash fails to explicitly disclose a system where the occupant's line of sight is detected in a certain direction for enabling an automatic driving mode from a plurality of automatic driving modes.
However, Son teaches a system:
a second detection unit configured to determine whether or not the occupant is monitoring surroundings of the subject vehicle by detecting a direction of a line of sight of the occupant directed in a vehicle width direction with the direction of the line of sight of the occupant when the occupant sitting on a seat of a driver faces frontward as a reference; (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image.)
and the direction detected by the second detection unit is within a first angle range for executing the first automatic driving mode among the plurality of automatic driving modes, (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image.)
and the direction detected by the second detection unit is within a second angle range wider than the first angle range as a condition for executing the second automatic driving mode among the plurality of automatic driving modes, and (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image. AND [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
changes one or both of the direction as the reference of the first angle range and the first angle range according to a future progress direction of the subject vehicle (see at least [¶ In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
Thus, Gulash discloses a system for switching among a plurality of automatic driving modes. Son teaches a system for detecting user's face detection or line of sight.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Son to detect the driver's line of sight and create a condition for switching to one of the driving modes based on the direction of the driver's face. Doing so allows for safer operation of the autonomous vehicle.

Regarding claim 2 as best understood, Gulash discloses the vehicle control system of claim 1, wherein the first automatic driving mode is a driving mode in which the 5occupant is in charge of a surroundings monitoring obligation, and the second automatic driving mode is a driving mode in which the occupant is not in charge of the surroundings monitoring obligation (see at least [¶ 0013] The vehicle 100 can have a monitored autonomous operational mode. "Monitored autonomous operational mode" means that one or more computing systems are used to navigate and/or maneuver the vehicle with at least some human driver supervision required.)

Regarding claim 3 as best understood, Gulash discloses the vehicle control system of claim 1, further comprising:
a third detection unit configured to detect an arousal degree indicating a degree of arousal of the occupant, (see at least [¶ 003l] In one or more arrangements, the one or more data stores 115 can include one or more physiological characteristics 117. In one or more arrangements, the physiological characteristics can be associated with a particular readiness condition of the driver (e.g., alert, drowsy, distracted, groggy, impaired, sleepy, attentive, sick, etc.))
wherein the switching control unit further sets a condition in which the arousal degree detected by the third detection unit is equal to or greater than a threshold value as the condition for executing the second automatic driving mode among the plurality of automatic driving modes (see at least [¶ 0005] In yet another respect, the present disclosure is directed to a computer program product for assessing the readiness of a driver for transitioning a vehicle from a first operational mode to a second operational mode.)

Regarding claim 10 as best understood, Gulash discloses a vehicle control system comprising:
according to the future progress direction of the subject vehicle (see at least [¶ 0077] The navigation system 180 can include one or more mapping applications to determine a travel route for the vehicle 100. The navigation system 180 can include a global positioning system, a local positioning system or a geolocation system.)
in a case where the first automatic driving mode is switched to the automatic driving mode executed by the automatic driving control unit (see at least [¶ 0018] In one or more arrangements, the switching can be from a first operational mode to a second operational mode. In some instances, the second operational mode can have a greater degree of manual involvement than the first operational mode.)

However, Son teaches a system:
Wherein the switching control unit changes one or both of a direction as the reference of the first angle range and the first angle range (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image. AND [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
Thus, Gulash discloses a system for switching among a plurality of automatic driving modes. Son teaches a system for detecting user's face detection or line of sight.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Son to detect the driver's line of sight and create a condition for switching to one of the driving modes based on the direction of the driver's face. Doing so allows for safer operation of the autonomous vehicle.

Regarding claim 11
detect an operation of a driving operation element by an occupant; (see at least [¶ 0053] The transition event detection module 135 can be configured to determine whether a transition event has occurred. A transition event may warrant potentially switching the current operational mode of the vehicle 100 to a different operational mode.)
execute an automatic driving; and (see at least [¶ 0078] The processor(s) 110 and/or the autonomous driving module(s) 120 can be operatively connected to communicate with the various vehicle systems 145 and/or individual components thereof. For example, returning to FIG. 1, the processor(s) 110 and/or the autonomous driving module(s) 120 can be in communication to send and/or receive information from the various vehicle systems 145 to control the movement, speed, maneuvering, heading, direction, etc. of vehicle 100.)
switch an automatic driving mode for executing the automatic driving to one of a plurality of automatic driving modes including (see at least [¶ 0017] The vehicle 100 can be configured to be switched between the various operational modes.)
a first automatic driving mode in which a predetermined task is requested for the occupant and a second automatic driving mode in which a degree of the task requested for the occupant is lower than a degree of the predetermined task in the first automatic driving mode, (see at least [abstract] transitioning from a first operational mode to a second operational mode that has a greater degree of manual involvement than the first operational mode.)
set a condition in which the operation of the driving operation element is not detected (see at least [Fig. 2, #210] Determining whether an operational mode transition event has occurred while the vehicle is operating in the first operational mode.
set a condition in which the operation of the driving operation element is not detected (see at least [Fig. 2, #210] Determining whether an operational mode transition event has occurred while the vehicle is operating in the first operational mode.)
Gulash fails to explicitly disclose a method where the occupant's line of sight is detected in a certain direction for enabling an automatic driving mode from a plurality of automatic driving modes.
However, Son teaches a method:
determine whether or not the occupant is monitoring surroundings of the subject vehicle by detecting a direction of a line of sight of the occupant directed in a vehicle width direction with the direction of the line of sight of the occupant when the occupant sitting on a seat of a driver faces frontward as a reference; (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image.)
and the direction of the line of sight of the occupant is within a first angle range for executing the first automatic driving mode among the plurality of automatic driving modes, (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image. AND [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
and the direction of the line of sight of the occupant is within a second angle range wider than the first angle range for executing the second automatic driving mode among the plurality of automatic driving modes, and (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image. AND [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
change one or both of the direction as the reference of the first angle range and the first angle range according to a future progress direction of the subject vehicle (see at least [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
Thus, Gulash discloses a method for switching among a plurality of automatic driving modes. Son teaches a method for detecting user's face detection or line of sight.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Son to detect the driver's line of sight and create a condition for switching to one 

Regarding claim 12 as best understood, Gulash discloses a storage medium storing a vehicle control program that causes an in-vehicle computer to:
detect an operation of a driving operation element by an occupant; (see at least [¶ 0053] The transition event detection module 135 can be configured to determine whether a transition event has occurred. A transition event may warrant potentially switching the current operational mode of the vehicle 100 to a different operational mode.)
execute an automatic driving; and (see at least [¶ 0078] The processor(s) 110 and/or the autonomous driving module(s) 120 can be operatively connected to communicate with the various vehicle systems 145 and/or individual components thereof. For example, returning to FIG. 1, the processor(s) 110 and/or the autonomous driving module(s) 120 can be in communication to send and/or receive information from the various vehicle systems 145 to control the movement, speed, maneuvering, heading, direction, etc. of vehicle 100.) 
switch an automatic driving mode for executing the automatic driving to one of a plurality of automatic driving modes including (see at least [¶ 0017] The vehicle 100 can be configured to be switched between the various operational modes.) 
a first automatic driving mode in which a predetermined task is requested for the occupant and a second automatic driving mode in which a degree of the task requested for the occupant is lower than a degree of the predetermined task in the first automatic driving mode, (see at least [abstract] transitioning from a first operational mode to a second operational mode that has a greater degree of manual involvement than the first operational mode.) 
set a condition in which the operation of the driving operation element is not detected (see at least [Fig. 2, #210] Determining whether an operational mode transition event has occurred while the vehicle is operating in the first operational mode.) 
set a condition in which the operation of the driving operation element is not detected (see at least [Fig. 2, #210] Determining whether an operational mode transition event has occurred while the vehicle is operating in the first operational mode.) 
Gulash fails to explicitly disclose a vehicle control program where the occupant's line of sight is detected in a certain direction for enabling an automatic driving mode from a plurality of automatic driving modes.
However, Son teaches a storage medium storing a vehicle control program that causes an in-vehicle computer to:
determining whether or not the occupant is monitoring surroundings of the subject vehicle by detecting a direction of a line of sight of the occupant directed in a vehicle width direction with the direction of the line of sight of the occupant when the occupant sitting on a seat of a driver faces frontward as a reference; (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image.
and the direction of the line of sight of the occupant is within a first angle range for executing the first automatic driving mode among the plurality of automatic driving modes, (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image. AND [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
and the direction of the line of sight of the occupant is within a second angle range wider than the first angle range for executing the second automatic driving mode among the plurality of automatic driving modes; and (see at least [¶ 0053] The controller 120 also determines the direction and the position of the user's face by using an angle and position at which the face is detected e.g., among 0°, 90°, 180°, and 270°. The controller 120 may further determine the direction and the position of the user's face according to the eye position and angle even when the face has not been detected in the input image. AND [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.)
change one or both of the direction as the reference of the first angle range and the first angle range according to a future progress direction of the subject vehicle (see at least [¶ 0057] In other words, even though the mobile terminal has been rotated, the direction in which to display the screen is determined preferentially based on the direction of the user's face and so the user may always see the screen in his/her direction.) 
Thus, Gulash discloses a vehicle control program for switching among a plurality of automatic driving modes. Son teaches a vehicle control program for detecting user's face detection or line of sight.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Son to detect the driver's line of sight and create a condition for switching to one of the driving modes based on the direction of the driver's face. Doing so allows for safer operation of the autonomous vehicle.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gulash and Son as applied to claim 2 above, and further in view of Endo et al. U.S. Pub. No. 2017/0066436 ("Endo").
Regarding claim 4 as best understood, Gulash discloses the invention as claimed above with respect to claim 1, transitioning between driving modes of an autonomous based on vehicle data. However, Gulash does not explicitly disclose a system that establishes a maximum speed as a threshold for transitioning between autonomous driving modes.
However, Endo teaches a system:
wherein a maximum speed at which the subject vehicle is able to travel under the second automatic driving mode is lower than a maximum speed at which the subject vehicle is able to travel under the first automatic driving mode (see at least [abstract] The controller is configured to select a first standby speed of a motor idling control in a case that the vehicle is propelled in the manual mode, and to select a second standby speed that is lower than the first standby speed in a case that the vehicle is propelled in the autonomous mode.)
Thus, Gulash discloses a system for transitioning between variations of autonomous driving modes to allow for easier operation of subject vehicle. Endo teaches the above system to establish a maximum speed threshold for said subject vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Endo to establish a maximum speed threshold for the vehicle to operate in the higher mode of autonomous driving. Doing so allows for safer operation of the autonomous vehicle when operating in the second autonomous mode where the driver may not be fully aware of surroundings.

Claims 5 and 6 are rejected under claim 35 U.S.C. 103 as being unpatentable over Gulash and Son as applied to claim 1 above, and further in view of Ibanez-Guzman et al. U.S. Patent No. 9,317,033 ("Ibanez-Guzman").
Regarding claim 5 as best understood, Gulash discloses the invention as claimed above with respect to claim 1, transitioning between driving modes of an autonomous based on vehicle data. Furthermore, Gulash does not explicitly disclose a system for setting a condition of traveling in a predetermined area as the condition for transitioning from a lesser autonomous driving mode to a more autonomous driving mode.
However, Ibanez-Guzman teaches a system:
wherein the switching control unit further sets a condition in which the subject vehicle travels in a predetermined area for executing the second automatic driving mode among the plurality of automatic driving modes (see at least [abstract] authorizing the autonomous mode only when the vehicle is within an area determined by defined boundaries.)
Thus, Gulash discloses a system for transitioning between variations of autonomous driving modes to allow for easier operation of subject vehicle. Ibanez-Guzman teaches the above system to establish traveling in a predetermined area as a condition for transitioning the higher mode of autonomous driving. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Ibanez-Guzman to establish traveling in a predetermined area as a condition for transitioning to the higher degree autonomous driving mode. Doing so allows for safer operation of the vehicle when operating under the higher degree of autonomous driving mode where the driver may not be fully aware of the environment being traveled through.

Regarding claim 6 as best understood, Gulash discloses the invention as claimed above with respect to claim 5, transitioning between driving modes of an autonomous based on vehicle data. Furthermore, Gulash does not explicitly disclose a system for referring to map information for determining the predetermined area the subject vehicle is traveling through.
However, Ibanez-Guzman teaches a system:
wherein the predetermined area is an area in which a recognition of a travel lane of the subject vehicle is possible by referring to map information (see at least [column 1, Vehicles have been developed to allow driverless driving. These vehicles comprise a user interface allowing the passenger to input a destination address, location means based on GPS type receivers, a set of sensors able to provide sufficient information about the immediate environment of the vehicle, and means for processing data received so as to manage the driving in such a way as to arrive at the destination.)
Thus, Gulash discloses a system for transitioning between variations of autonomous driving modes to allow for easier operation of the subject vehicle. Ibanez-Guzman teaches the above system to establish traveling in a predetermined area as a condition for transitioning the higher mode of autonomous driving. Recognition of the predetermined area is based on map information.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Ibanez-Guzman to determine map information and establish traveling in a predetermined area as a condition for transitioning to the higher degree autonomous driving mode. Doing so allows for safer operation of the vehicle in fully autonomous mode as the driver may not be fully aware of the environment being traveled through.

Claim 7 and 8 are rejected under claim 35 U.S.C. 103 as being unpatentable over Gulash and Son as applied to claim 1 above, and further in view of Morotomi et al. U.S. Pub. No. 2018/0257644 ("Morotomi").
Regarding claim 7 as best understood, Gulash discloses the invention as claimed above with respect to claim 1, transitioning between driving modes of an autonomous based on vehicle 
However, Morotomi teaches a system:
wherein the switching control unit is further configured to set a condition in which (see at least [¶ 0050] The EPS ECU 33 is connected to a torque sensor 67 and a steering angle sensor 68 and receives detection signals from these sensors. The torque sensor 67 and the steering angle sensor 68 are disposed on a steering shaft (not shown) connected to a steering wheel 51.) 
another vehicle is present in front of the subject vehicle in a subject lane on which the subject vehicle travels (see at least [¶ 0060] In the example shown in FIG. 3, the vehicle 10 advances (travels straight), and the vehicle 81 is stopped. Therefore, the relative longitudinal speed Vx (1) is a negative value, the magnitude of the relative longitudinal speed Vx (1) is equal to the vehicle speed Vs, and the relative lateral speed Vy (1) is zero.) 
for executing the second automatic driving mode among the plurality of automatic driving modes (see at least [¶ 0052] Next, there will be described a collision avoidance control which is executed by the collision avoidance ECU 20 in order to avoid collision with an obstacle. The collision avoidance control includes an automatic braking process and an automatic steering process.)
Thus, Gulash discloses a system for transitioning between variations of autonomous driving modes to allow for easier operation of the subject vehicle. Morotomi teaches a system for detecting vehicles in front of the subject vehicle and setting the presence of said vehicle as the condition for transitioning to a higher mode of autonomous driving.


Regarding claim 8 as best understood, Gulash discloses the invention as claimed above with respect to claim 7, transitioning between driving modes of an autonomous based on vehicle data. Furthermore, Gulash does not explicitly disclose a system to detect the speed of the vehicle in front of the subject vehicle, and compare the speed of said vehicle to a threshold for a condition for transitioning to a higher mode of autonomous driving.
However, Morotomi teaches a system:
wherein the switching control unit is configured to set a condition in which (see at least [¶ 0050] The EPS ECU 33 is connected to a torque sensor 67 and a steering angle sensor 68 and receives detection signals from these sensors. The torque sensor 67 and the steering angle sensor 68 are disposed on a steering shaft (not shown) connected to a steering wheel 51.)
a speed of the other vehicle that is present in front of the subject vehicle is less than a threshold value (see at least [¶ 0060] In the example shown in FIG. 3, the vehicle 10 advances (travels straight), and the vehicle 81 is stopped. Therefore, the relative longitudinal speed Vx ( 1) is a negative value, the magnitude of the relative longitudinal speed Vx ( 1) is equal to the vehicle speed Vs, and the relative lateral speed Vy ( 1) is zero.)
for executing the second automatic driving mode among the plurality of automatic driving modes (see at least [¶ 0069] Next, the automatic steering process will be described. In the case where the magnitude IDcregl of the required deceleration Dcreq is greater than the magnitude \ Dcmax) of the maximum deceleration Dcmax which is the maximum value of deceleration of the vehicle 10, the possibility that the collision with the obstacle (a) cannot be avoided by the automatic braking process only is high. In such a case , the collision avoidance ECU 20 attempts to obtain a detouring travel path Rd which is a path of the vehicle 10 that allows the vehicle 10 to avoid the collision with the obstacle (a) and does not cause collision with another target (n).)
Thus, Gulash discloses a system for transitioning between variations of autonomous driving modes to allow for easier operation of the subject vehicle. Morotomi teaches a system to detect the speed of the vehicle in front of the subject vehicle, and set a threshold condition for the speed of said vehicle as a condition for transitioning to the higher mode of autonomous driving. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Morotomi to determine the speed of the vehicle in front of the subject vehicle and based on a set speed-value threshold, transition to a higher autonomous driving mode. Doing so allows for safer autonomous operation of the vehicle where the driver may not be fully aware of the surroundings, such as other vehicles present in front of the subject vehicle.

Claim 9 is rejected under claim 35 U.S.C. 103 as being unpatentable over Gulash and Son as applied to claim 1 above, and further in view of Hobbs et al. U.S. Patent No. 9,528,850 ("Hobbs").
Regarding claim 9 as best understood, Gulash discloses the invention as claimed above with respect to claim 1, transitioning between driving modes of an autonomous based on vehicle data. Furthermore, Gulash does not explicitly disclose a system including a first display installed within the first angle range based on the line of sight of the occupant, in front of the occupant to show attention information on the driving scenario. Gulash does not explicitly disclose a system including a second display unit installed at a different position from the first display along the width of the vehicle.
However, Hobbs teaches a system:
a first display unit installed in front of a seat on which the occupant is seated; and (see at least [Fig. 2, #225])
a second display unit installed at a position different from the installation position of the first display unit with respect to a vehicle width direction, (see at least [Fig. 2, #215])
wherein the first display unit displays attention information about a driving scenario where the plurality of automatic driving modes are the first automatic driving mode or the second automatic driving mode, (see at least [column 7, line 21-23] For example, the vehicle may include a display 225 for displaying information regarding the status of the autonomous vehicle or its computer.)
the first display unit is installed within the first angle range with the direction of the face or the line of sight of the occupant when the occupant sitting on the seat faces frontward as the reference, and (see at least [Fig. 2, #225])
the second display unit is installed within both of the first angle range and the second angle range with the direction of the face or the line of sight of the occupant when the occupant sitting on the seat faces frontward as the reference (see at least [Fig. 2, #215])

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gulash to incorporate the teachings of Hobbs to display important information to the driver through a first display and any other information on a second display. Doing so allows the driver to readily receive important information on the operation of the vehicle in one of the autonomous modes and therefore maximize the efficiency, safety, and comfort of operating the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668